
	
		II
		111th CONGRESS
		1st Session
		S. 1543
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Dodd (for himself,
			 Mr. Kennedy, Mrs. Murray, and Mr.
			 Lieberman) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 and
		  title 5, United States Code, to provide leave for family members of members of
		  regular components of the Armed Forces, and leave to care for covered veterans,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Military Families Act of
			 2009.
		IGeneral
			 Requirements for Leave
			101.Definition of
			 covered active duty
				(a)DefinitionSection
			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is
			 amended—
					(1)by striking
			 paragraph (14) and inserting the following:
						
							(14)Covered active
				dutyThe term covered active duty means—
								(A)in the case of a
				member of a regular component of the Armed Forces, duty during the deployment
				of the member with the Armed Forces to a foreign country; and
								(B)in the case of a member of a reserve
				component of the Armed Forces, duty during the deployment of the member with
				the Armed Forces to a foreign country under a call or order to active duty
				under a provision of law referred to in section 101(a)(13)(B) of title 10,
				United States Code.
								;
				and
					(2)by striking
			 paragraph (15) and redesignating paragraphs (16) through (19) as paragraphs
			 (15) through (18), respectively.
					(b)LeaveSection
			 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is
			 amended—
					(1)in subsection
			 (a)(1)(E)—
						(A)by striking
			 active duty each place it appears and inserting covered
			 active duty; and
						(B)by striking
			 in support of a contingency operation; and
						(2)in subsection
			 (e)(3)—
						(A)in the paragraph
			 heading, by striking active duty and inserting
			 covered active
			 duty;
						(B)by striking
			 active duty each place it appears and inserting covered
			 active duty; and
						(C)by striking
			 in support of a contingency operation.
						(c)Conforming
			 amendmentSection 103(f) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2613(f)) is amended, in the subsection heading, by striking
			 Active
			 duty each place it appears and inserting
			 Covered active
			 duty.
				102.Definition of
			 covered servicememberParagraph (15) of section 101 of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611) (as redesignated by section 101
			 of this Act) is amended to read as follows:
				
					(15)Covered
				servicememberThe term covered servicemember
				means—
						(A)a member of the
				Armed Forces (including a member of the National Guard or Reserves) who is
				undergoing medical treatment, recuperation, or therapy, is otherwise in
				outpatient status, or is otherwise on the temporary disability retired list,
				for a serious injury or illness; or
						(B)a veteran who is
				undergoing medical treatment, recuperation, or therapy, for a serious injury or
				illness and who was a member of the Armed Forces (including a member of the
				National Guard or Reserves) at any time during the period of 5 years preceding
				the date on which the veteran undergoes that medical treatment, recuperation,
				or
				therapy.
						.
			103.Definitions of
			 serious injury or illness; veteranSection 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611) is further amended by striking paragraph (18) (as
			 redesignated by section 101 of this Act) and inserting the following:
				
					(18)Serious injury
				or illnessThe term serious injury or
				illness—
						(A)in the case of a
				member of the Armed Forces (including a member of the National Guard or
				Reserves), means an injury or illness that was incurred by the member in line
				of duty on active duty in the Armed Forces (or existed before the beginning of
				the member’s active duty and was aggravated by service in line of duty on
				active duty in the Armed Forces) and that may render the member medically unfit
				to perform the duties of the member's office, grade, rank, or rating;
				and
						(B)in the case of a
				veteran who was a member of the Armed Forces (including a member of the
				National Guard or Reserves) at any time during a period described in paragraph
				(15)(B), means an injury or illness that was incurred by the member in line of
				duty on active duty in the Armed Forces (or existed before the beginning of the
				member’s active duty and was aggravated by service in line of duty on active
				duty in the Armed Forces) and that manifested itself before or after the member
				became a veteran.
						(19)VeteranThe
				term veteran has the meaning given the term in section 101 of
				title 38, United States
				Code.
					.
			104.Technical
			 amendmentSection 102(e)(2)(A)
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(e)(2)(A)) is
			 amended by striking or parent and inserting parent, or
			 next of kin.
			105.RegulationsThe Secretary of Labor, after consultation
			 with the Secretary of Defense and Secretary of Veterans Affairs, shall
			 prescribe such regulations as are necessary to carry out the amendments made by
			 this title.
			IILeave for civil
			 service employees
			201.Exigency leave
			 for servicemembers on covered active duty
				(a)DefinitionSection
			 6381(7) of title 5, United States Code, is amended to read as follows:
					
						(7)the term
				covered active duty means—
							(A)in the case of a
				member of a regular component of the Armed Forces, duty during the deployment
				of the member with the Armed Forces to a foreign country; and
							(B)in the case of a member of a reserve
				component of the Armed Forces, duty during the deployment of the member with
				the Armed Forces to a foreign country under a call or order to active duty
				under a provision of law referred to in section 101(a)(13)(B) of title 10,
				United States
				Code;
							.
				(b)LeaveSection
			 6382 of title 5, United States Code, is amended—
					(1)in subsection
			 (a)(1), by adding at the end the following:
						
							(E)Because of any qualifying exigency arising
				out of the fact that the spouse, or a son, daughter, or parent of the employee
				is on covered active duty (or has been notified of an impending call or order
				to covered active duty) in the Armed
				Forces.
							;
					(2)in subsection
			 (b)(1), by inserting after the second sentence the following: Subject to
			 subsection (e)(3) and section 6383(f), leave under subsection (a)(1)(E) may be
			 taken intermittently or on a reduced leave schedule.;
					(3)in subsection (d),
			 by striking or (D) and inserting (D), or (E);
			 and
					(4)in subsection (e),
			 by adding at the end the following:
						
							(3)In any case in which the necessity for
				leave under subsection (a)(1)(E) is foreseeable, whether because the spouse, or
				a son, daughter, or parent, of the employee is on covered active duty, or
				because of notification of an impending call or order to covered active duty,
				the employee shall provide such notice to the employer as is reasonable and
				practicable.
							.
					(c)CertificationSection
			 6383(f) of title 5, United States Code, is amended by striking section
			 6382(a)(3) and inserting paragraph (1)(E) or (3) of section
			 6382(a).
				202.Definition of
			 covered servicememberParagraph (8) of section 6381 of title 5,
			 United States Code, is amended to read as follows:
				
					(8)the term
				covered servicemember means—
						(A)a member of the
				Armed Forces (including a member of the National Guard or Reserves) who is
				undergoing medical treatment, recuperation, or therapy, is otherwise in
				outpatient status, or is otherwise on the temporary disability retired list,
				for a serious injury or illness; or
						(B)a veteran who is
				undergoing medical treatment, recuperation, or therapy, for a serious injury or
				illness and who was a member of the Armed Forces (including a member of the
				National Guard or Reserves) at any time during the period of 5 years preceding
				the date on which the veteran undergoes that medical treatment, recuperation,
				or
				therapy;
						.
			203.Definitions of
			 serious injury or illness; veteranSection 6381 of title 5, United States Code,
			 is further amended—
				(1)in paragraph (10), by striking
			 and at the end; and
				(2)by striking paragraph (11) and inserting
			 the following:
					
						(11)the term
				serious injury or illness—
							(A)in the case of a
				member of the Armed Forces (including a member of the National Guard or
				Reserves), means an injury or illness that was incurred by the member in line
				of duty on active duty in the Armed Forces (or existed before the beginning of
				the member’s active duty and was aggravated by service in line of duty on
				active duty in the Armed Forces) and that may render the member medically unfit
				to perform the duties of the member's office, grade, rank, or rating;
				and
							(B)in the case of a
				veteran who was a member of the Armed Forces (including a member of the
				National Guard or Reserves) at any time during a period described in paragraph
				(8)(B), means an injury or illness that was incurred by the member in line of
				duty on active duty in the Armed Forces (or existed before the beginning of the
				member’s active duty and was aggravated by service in line of duty on active
				duty in the Armed Forces) and that manifested itself before or after the member
				became a veteran; and
							(12)the term
				veteran has the meaning given the term in section 101 of title 38,
				United States
				Code.
						.
				204.Technical
			 amendmentSection
			 6382(e)(2)(A) of title 5, United States Code, is amended by striking or
			 parent and inserting parent, or next of kin.
			205.RegulationsThe Office of Personnel Management, after
			 consultation with the Secretary of Defense and Secretary of Veterans Affairs,
			 shall prescribe such regulations as are necessary to carry out the amendments
			 made by this title.
			
